In an action to permanently enjoin defendants from discontinuing or interrupting certain school bus transportation services provided for in a contract between plaintiff and defendant Bimco Industries, Inc., defendants appeal from a judgment of the Supreme Court, Suffolk County (Cobb, J.), entered September 17, 1980, which, after a nonjury trial, granted injunctive relief against defendants. Judgment affirmed, with costs. On the record before us, there is no indication of unfair dealings on the part of the plaintiff board in its relations with defendants. Inherent in the requirement that the board act to promote the best interests of *589the district is the right and “legal duty to modify its bid specifications as required by the public interests” (see Varsity Tr. v Saporita, 71 AD2d 643, affd 48 NY2d 767; see, also, Abco Bus Co. v Macchiarola, 75 AD2d 831, revd 52 NY2d 938, mot for rearg den 53 NY2d 797). Lazer, J. P., Rabin, Cohalan and Hargett, JJ., concur.